Citation Nr: 0126063	
Decision Date: 11/07/01    Archive Date: 11/13/01

DOCKET NO.  01-07 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
back disorder.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


INTRODUCTION

The appellant had verified active duty for training from 
September 7, 1958, to March 6, 1959, as well as from November 
30, 1961, to February 27, 1962.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2001 rating decision of 
the Department of Veterans' Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, in which service connection was denied 
for a back disorder.


FINDINGS OF FACT

1. The appellant's service consisted of an initial six-month 
period (September 7, 1958, to March 6, 1959) of active duty 
for training with the Army Reserves, and a subsequent three-
month period (November 30, 1961, to February 27, 1962) of 
active duty for training with the Army Reserves.

2. A preexisting back disorder was noted at the time of the 
appellant's induction into active duty for training with the 
Army Reserves in June 1958.

3. In a June 1959 rating decision, the RO denied the 
appellant's claim for service connection for a back disorder.  
The appellant filed a timely appeal from this decision to the 
Board, which denied the appeal in January 1960.  The 
appellant was notified of this determination and did not 
appeal it further.

4. The evidence associated with the claims file subsequent to 
the January 1960 Board decision is not cumulative and 
redundant of evidence previously of record, and bears 
substantially upon the specific matter under consideration, 
such that it must be considered in order to fairly decide the 
merits of the appellant's claim for service connection for a 
back disorder.

5. VA has assisted the appellant in obtaining evidence 
necessary to substantiate his claim and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained by the RO.

6. The evidence does not show that the appellant's 
preexisting back disorder increased in severity during any 
period of active duty for training, to include all active 
duty for training in 1958, 1959, 1961 and 1962.


CONCLUSIONS OF LAW

1.  The appellant had no periods of active duty and is not a 
"veteran" for purposes of receiving VA benefits.  
38 U.S.C.A. § §  101(2), (22), (24) (West 1991 & Supp. 2001); 
38 C.F.R. §  3.1 (2001).

2. Because the appellant is not a veteran for purposes of 
receiving VA benefits, the presumptions of soundness and 
aggravation are not for application.  38 U.S.C.A. § §  1131, 
1132, 1153 (West 1991 & Supp. 2001).

3. The January 1960 Board decision that denied service 
connection for a back disorder is final.  38 U.S.C.A. §  
7105(c) (West 1991 & Supp. 2001); 38 C.F.R. §  20.200 (2001).

4. New and material evidence has been presented to reopen the 
claim for service connection for a back disorder.  
38 U.S.C.A. §  5108 (West 1991 & Supp. 2001); 38 C.F.R. §  
3.156 (2001).

5.  A preexisting back disorder was neither incurred nor 
aggravated during any period of active duty for training.  38 
U.S.C.A. §§ 1131, 1132, 1153, 5103, 5103A, 5107(b) (West 1991 
& Supp. 2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. 
§ 3.303, 3.304, 3.306 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Request to Reopen the Claim

This appeal arises out of the appellant's claim for 
entitlement to service connection for a back disorder.  The 
appellant claims that in January 1959, he injured his back 
during active duty for training and that this incident is the 
cause of his current back disorder.  A review of the record 
reveals that in April 1959, the appellant filed his original 
claim for service connection for a back disorder.  In a June 
1959 rating decision, the RO denied service connection on the 
basis that there was no indication that the appellant's back 
condition was incurred in or aggravated by the performance of 
military duty.  The appellant timely appealed this matter, 
and the Board denied his appeal in January 1960, stating that 
the pathology of the appellant's back was not incurred in or 
aggravated by active service.  The appellant was notified of 
this decision and did not appeal it further.  The Board's 
decision in the matter was final.  See 38 U.S.C.A. § 7105(c).

In September 2000, the appellant filed a request to reopen 
his claim for service connection for a back disorder.  In 
support of his claim to reopen, he submitted an August 2000 
letter from his private physician, Wesley M. Ingram, D.O.  
Dr. Ingram stated in his letter that he had treated the 
appellant for the last several months and diagnosed him with 
lumbar stenosis, degenerative spine disease, thoraco and 
lumbar, and radiculopathy of his left L-5 region, and 
commented that the appellant's back condition was "as likely 
as not [S]ervice connected due to his heavy work routine in 
the [S]ervice."  The RO granted the appellant's request to 
reopen his claim and directed the appellant to attend another 
VA examination in October 2000.  The appellant attended the 
examination and also underwent a concurrent back commuted 
tomography (CT) scan.  Thereafter, the RO denied the 
appellant's claim in a January 2001 rating decision, citing 
that new and material evidence adequate to reopen the claim 
for a back condition had not been submitted.  The RO later 
directed that the entire record be reviewed by a VA examiner 
in March 2001, in order for the examiner to give an opinion 
as to whether it is was as likely as not that the appellant's 
current back condition was incurred in or aggravated during 
service.  The examiner opined that the appellant's current 
condition was not incurred in or aggravated during service, 
but that it may be linked instead to a pre-service injury.  
The RO then furnished a Statement of the Case to the 
appellant in August 2001, finding that the claim was 
reopened, but denying on the merits.  The appropriate law and 
regulations concerning the merits of the appellant's claim 
were also included.

The Board also notes that following the January 1960 Board 
decision, but prior to the appellant's September 2000 request 
to reopen his claim, additional evidence was associated with 
the claims file, specifically a service medical record 
concerning the appellant's February 1962 separation 
examination, conducted after his second period of active duty 
for training.  The appellant's spine was described as normal 
on clinical evaluation. 

The Board observes that, in the record below, the RO reopened 
the appellant's claim for service connection for a back 
disorder and denied it on the merits.  The Board, however, 
must make its own determination as to whether the newly 
submitted evidence warrants reopening this claim.  This is 
important because the preliminary question of whether a 
previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim on the merits.  See Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

If new and material evidence is presented or secured with 
respect to a claim that has finally been disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. §  
5108; 38 C.F.R. §  3.156.  When a claimant seeks to reopen a 
final decision, the first inquiry is whether the evidence 
presented or secured since the last final disallowance of the 
claim is "new and material."  Under 38 C.F.R. §  3.156(a), 
new and material evidence is defined as evidence not 
previously submitted that bears directly and substantially 
upon the specific matter under consideration, that is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  When 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously disallowed 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).

If it is determined that new and material evidence has been 
submitted, the claim must be reopened.  VA may proceed to 
evaluate the merits of the claim on the basis of all of the 
evidence of record, but only after ensuring that the duty to 
assist the veteran in developing the facts necessary for his 
claim has been satisfied.  See Elkins v. West, 12 Vet. App. 
209 (1999), but see Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(eliminates the concept of a well-grounded claim).

The Board concurs with the RO in its finding that the 
additional evidence submitted by the appellant in support of 
his claim, Dr. Ingram's August 2000 opinion letter, is both 
new and material.  This letter provides information 
concerning recent treatment and diagnosis of the appellant's 
back condition, information that was nonexistent at the time 
of the original decision in this matter and that differs from 
other medical evidence of record, so the Board finds that it 
constitutes new evidence.  Further, Dr. Ingram's opinion 
specifically addresses the likelihood of a nexus between the 
appellant's current back condition and his active duty for 
training, so the Board finds that this evidence is material 
to the case.  At the time of the January 1960 Board decision, 
there was no evidence demonstrating a link between a current 
back disorder and active duty for training.  The new evidence 
addresses this point in support of the appellant's claim. 

The Board therefore finds that the August 2000 letter from 
Dr. Ingram is so significant that it must be considered in 
order to fairly decide the merits of the appellant's claim.  
See 38 C.F.R. §  3.156(a).  As such, the Board finds that the 
claim for service connection for a back disorder is reopened 
for full review in light of this new information.  The Board 
will therefore evaluate the merits of the appellant's claim 
for service connection for a back disorder based upon all 
evidence of record now existing in the claims file.

Duty to Assist 

As the Board has reopened the appellant's claim, it must now 
ascertain whether the duty to assist has been satisfied 
before considering the claim on the merits.  During the 
pendency of this appeal, there was a significant change in 
the law pertaining to veterans' benefits.  On November 9, 
2000, the President signed into law the Veterans Claim 
Assistance Act of 2000 (VCAA), which redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2001); 66 Fed. Reg. 45, 630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  The Board finds 
that even though this law was enacted during the pendency of 
this appeal and therefore was not considered by the RO, there 
is no prejudice to the appellant in proceeding with this 
appeal, as the requirements under the new law and regulations 
have been met.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (when the Board addresses a matter not addressed by 
the RO, the Board must provide an adequate statement of the 
reasons and bases as to why there is no prejudice to the 
veteran).  

The Board finds that the RO provided notice to the appellant 
as to the evidence needed to substantiate his claim, and that 
the RO made satisfactory efforts to ensure that all relevant 
evidence was associated with the claims file.  In this 
regard, the Board observes that the claims file contains the 
appellant's service medical records, private provider records 
and VA treatment records.  The Board is unaware of any other 
relevant medical records pertaining to the appellant that are 
not included in his file.  In addition, the Board notes that 
the appellant was afforded several VA examinations in 
connection with his claim, including a VA examination 
conducted after his request to reopen his claim, as well as a 
VA examiner review of the entire claims file to date for a 
medical opinion.  The Board also observes that, based upon 
documentation in the claims file, the appellant was notified 
at all times of his right to submit additional information 
for his case.  The Board therefore concludes that the duty to 
assist was satisfied in this matter.

Veteran Status

Initially, the Board notes that a review of the claims file 
shows that the appellant did not have active service.  
Rather, he had active duty for training.  As the laws and 
regulations pertaining to service connection based on a 
period of active service differ from those pertaining to 
service connection based on a period of active duty for 
training, the Board has accordingly analyzed this claim in 
light of the particular regulatory framework that pertains to 
this special type of claim.  Although the record indicates 
that the appellant also had periods of inactive duty for 
training with the Army Reserves, he has not alleged any 
resulting disability pertaining to such service, and thus, 
his inactive duty for training is not addressed in this 
decision.

Under applicable law, a "veteran" is an individual who 
served in the active military, naval or air service, and who 
was discharged or released therefrom under conditions other 
than dishonorable.  See 38 U.S.C.A. §  101(2) (West 1991 & 
Supp. 2001); 38 C.F.R. §  3.1 (2001); see also Harris v. 
West, 13 Vet. App. 509 (2000).  The term "active military, 
naval or air service" includes active duty, any period of 
active duty for training during which the individual 
concerned was disabled or died from a disease or injury 
incurred or aggravated in the line of duty, and any period of 
inactive duty training during which the individual concerned 
was disabled or died from an injury incurred or aggravated in 
the line of duty.  38 U.S.C.A. §  101(24) (West 1991 & Supp. 
2001).  Active duty for training includes periods of full-
time duty in the Armed Forces performed by Reserves for 
training purposes.  38 U.S.C.A. §  101(22) (West 1991 & Supp. 
2001).

In order to establish basic eligibility for veterans' 
benefits based upon active duty for training, the appellant 
must first establish that he was disabled from a disease or 
injury incurred or aggravated in the line of duty.  See 
Laruan v. West, 11 Vet. App. 80, 84-86 (1998) (en banc) 
(holding that, because VA was created for the benefit of 
veterans, a person seeking veterans' benefits must bear the 
initial burden of establishing his or her veteran status) 
(rev'd on other grounds, D'Amico v. West, 12 Vet. App. 264 
(1999)); see also Paulson v. Brown, 7 Vet. App. 466, 470 
(1995).  Additionally, until "veteran" status is 
established for a period of active duty for training or a 
period of inactive duty for training, the presumption of 
soundness and the presumption of aggravation are not for 
application.  See Laruan, supra; Paulson, supra.  Further, it 
should be noted that pursuant to the VCAA, when there is an 
approximate balance of positive and negative evidence 
regarding any material issue, the benefit of the doubt is to 
be resolved in favor of the claimant.  See the VCAA.  

Service Connection

Service connection will be granted if it is shown that the 
claimant has a disability resulting from an injury or disease 
incurred in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
service.  See 38 U.S.C.A. § 1131 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303(a) (2001).  To prove service connection, a 
claimant must submit: (1) medical evidence of a current 
disability; (2) medical evidence, or in certain 
circumstances, lay testimony, of in-service incurrence or 
aggravation of an injury or disease; and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 
(1999).  Where the determinative issue involves a medical 
diagnosis, competent medical evidence is required.  This 
burden cannot be met by lay testimony because lay persons are 
not competent to offer medical opinions.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.306 (2001).  Temporary or intermittent flare-ups during 
service of a pre-existing injury or disease are not 
sufficient to be considered aggravation in service unless the 
underlying disorder, as contrasted to the symptoms of such 
disorder, has worsened.  See Jensen v. Brown, 19 F.3d 1413 
(Fed.Cir. 1994); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

Congress limits entitlement for service-connected disease or 
injury to cases where such incidents have resulted in a 
disability.  See 38 U.S.C.A. § 1131.  A service-connection 
claim must be accompanied by evidence that establishes that 
the claimant currently has the claimed disability.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  In the 
absence of proof of a present disability, there can be no 
valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

Based upon a review of the evidence of record as discussed 
below, the Board finds that the preponderance of the evidence 
is against the appellant's claim for service connection for a 
back disorder.  As such, the benefit of the doubt rule will 
not be applied in this case.  See Gilbert v. Derwinksi, 1 
Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); and 38 C.F.R. § 
3.102. 

Evidence Used to Render a Decision on the Original Claim

At the time of the January 1960 Board decision, the medical 
evidence for consideration in this matter included the 
appellant's service medical records, private provider records 
and VA examination records.  The case evidence also included 
a lay statement from the appellant's mother.

The appellant's service medical records showed that he 
underwent an entrance examination in June 1958.  The 
appellant's report of medical history indicated that he had 
been hit in the back with a grain auger in 1951 and that he 
had worn a brace or back support prior to service.  The 
appellant also informed the examining physician that he did 
not receive any particular treatment for this injury, but 
that he had been hospitalized for back treatment at some time 
prior to service.  The examining physician listed clinical 
findings for the appellant's spine as normal, and no spinal 
or back problems were noted on the entrance examination 
report.  

The appellant's service medical records also documented that 
in October 1958, he was seen for complaints of area numbness 
of his right thigh related to exertion and standing 
attention.  The records stated that the appellant reported a 
history of back injury.  This report noted that the physical 
examination was negative, and that it was recommended to the 
appellant that he return for follow-up treatment in two 
weeks.

The appellant's service medical records note that he returned 
in January 1959 with complaints of pain in the high lumbar 
region, without cough tenderness or radiation.  The appellant 
reported that he had fallen off of a truck five days prior, 
that he had suffered from poliomyelitis prior to service and 
that he had a numb area, L2 region, relative to his right 
thigh.  On physical examination, findings were negative 
except for hypesthesia of the lateral aspect of the 
appellant's right thigh.  The examining physician indicated 
in his report that the appellant passed the back test.  The 
service medical records document that the appellant underwent 
a lumbar spine x-ray in January 1959 as a follow-up to the 
examination.  The x-ray report revealed that the appellant 
had six lumbar vertebrae, the topmost of which had a 
rudimentary rib on the left.  The x-ray report also noted 
that the transverse process (right) of the lower lumbar 
vertebrae was quite large, but apparently did not articulate 
with either the sacrum or the ilium.  The report commented 
that there was no other remarkable finding.

The appellant's service medical records note that he 
underwent a separation examination in February 1959.  On the 
appellant's report of medical history, he again indicated 
that he had worn a brace or back support prior to service, 
noting that he had done so in 1952.  He also reported his 
1951 back injury, commenting that he was last treated for a 
back condition by Drs. Masters and Falequah in 1956.  The 
examination report again listed normal clinical findings for 
the spine, and no spinal or back problems were noted on the 
report.  The appellant signed a physical statement upon 
separation in March 1959, declaring that there had been no 
change in his physical condition since his last "final-
type" examination in February 1959.

The claims file included an April 1959 letter from a private 
treating physician, H.A. Masters, M.D.  In it, Dr. Masters 
stated that he examined the appellant in March 1959, when the 
appellant complained of right thigh and right knee pain and 
stated that he had experienced recurrent low back pain.  Dr. 
Masters commented that the appellant was found to have 
painful limitation of motion in his right knee, but that the 
clinical examination was otherwise negative.  Dr. Masters 
observed that an x-ray of the appellant's lumbar vertebrae 
revealed that he had six lumbar vertebrae, that the joint 
spaces appeared normal and that there was no evidence of bony 
production or destruction.  The impression given by Dr. 
Masters was that because of excessive mobility of the back 
associated with six lumbar vertebrae, the appellant was 
"more than ordinarily" susceptible to the low back strain 
he had repeatedly experienced in the past.

Also in April 1959, the appellant's mother submitted a 
written statement regarding the condition of her son's back.  
She wrote, "The first time he came home, some time in 
November, 1958, after entering the [S]ervice in September, we 
noticed a slight limp in his right leg, and numbness."  She 
further commented, "When he again came home in February of 
this year, his limp was noticeably worse, and he had a knot 
in his leg, which seems to be getting worse all the time.  He 
appears to be in considerable pain at all times that he is 
using the leg or in any way uses his back."

The claims file documented that the appellant was afforded a 
VA examination in May 1959.  The medical history report 
stated that the appellant noted a back injury occurring in 
1959 during active duty training and that he had had no 
periods of hospitalization since that training.  The 
appellant presented for the examination in part with back 
complaints, commenting that his lower back would hurt for two 
or three days after lifting anything heavy and that he had to 
get up frequently at night when experiencing a backache.  The 
report documented the examiner's review of the appellant's 
service medical records and the January 1959 x-ray findings 
denoting a sixth lumbar vertebra in the appellant's spine.  
In the report, the examiner also noted the appellant's 
statements that his low back had always been more or less 
weak, even before service, and that he had always had to 
avoid any prolonged stooping, bending, lifting, twisting, 
turning and/or heavy lifting involving his low back.  The 
report indicated that an inspection of the appellant's lower 
back revealed "nothing of significance."  The examiner 
noted that the appellant reported slight pain in the midline 
area of the lumbosacral joint and in the midline in the area 
of the dorsolumbar junction.  The examiner did not render a 
diagnosis concerning the appellant's back, commenting only 
that there were "insufficient, definitive, findings at this 
time to support a diagnosis of musculo-skeletal pathology of 
[the] low back."  The examiner then ordered a follow-up x-
ray of the lumbosacral spine, but the May 1959 diagnostic 
report observed that the x-ray did not show any significant 
abnormalities.

Newly Submitted Evidence

Additional evidence for consideration in this reopened claim 
includes a February 1962 service medical record and an August 
2000 medical opinion letter from a private physician, as well 
as VA examination reports from October 2000 and March 2001.

The appellant underwent a separation examination in February 
1962, at the end of a second period of active duty for 
training.  The examination report listed clinical findings 
for the spine as normal and made no note of a spinal or back 
condition.  The appellant signed a medical statement upon 
separation approximately two weeks later in February 1962, 
indicating that there had been no change in his medical 
condition since his last "final-type" medical examination.

As previously observed, for his request to reopen the claim, 
the appellant submitted a September 2000 opinion letter from 
Wesley M. Ingram, D.O., a private physician.  In the letter, 
Dr. Ingram stated that he had treated the appellant for the 
last several months and that he diagnosed the appellant with 
degenerative spine disease.  Dr. Ingram indicated that he 
last treated the appellant in August 2000, when he complained 
of radiculopathy in the left L5-S1 distribution.  At that 
time, Dr. Ingram ordered plain lumbar radiographs that 
revealed findings of: (1) moderate mid-lumbar levoscoliosis 
associated with an asymmetric moderate to severe disk space 
narrowing with vacuum disk phenomena on the right side at the 
L4-5 level; (2) moderate facet arthrosis involving L2 through 
S1 levels; (3) preserved body heights and pedicles; (4) 
preserved sacroiliac joints; and (5) no recent fracture 
dislocation.  Dr. Ingram diagnosed that the appellant suffers 
from lumbar stenosis, degenerative spine disease, thoraco and 
lumbar, and radiculopathy of his left L5 region.  He opined 
that "I believe that the above diagnoses [are] as likely as 
not [S]ervice connected due to his heavy work routine in the 
[S]ervice."

In compliance with the duty to assist, the RO thereafter 
afforded the appellant a VA examination in October 2000.  At 
the examination, the appellant provided a history that 
included complaints of back pain with radiation into his legs 
since 1993.  He stated that he rates his pain as a 9 on a 
scale of 1 to 10, and that when the pain is severe, he cannot 
do anything.  The appellant advised that he has never had 
back surgery and that he does not use a back support, but 
does use a cane to walk.  On physical examination, the 
examiner found: (1) no fixed deformity; (2) normal 
musculature without any weakness; (3) no spasm; (4) 
tenderness at the L3-4 area; and (5) no pain during movement 
of the back.  The examiner's diagnosis was degenerative joint 
disease of the lumbosacral spine, mild, with mild functional 
loss.

As a component of the October 2000 VA examination, the 
appellant also underwent a computed tomography (CT) scan for 
lumbosacral spine.  The CT scan report revealed findings of: 
(1) mild narrowing of the L3-S1 spaces; (2) vacuum disc 
phenomenon of the L3-4 disc consistent with disc 
degeneration; (3) old scoliosis of the spine; (4) maintained 
lumbar vertebral body heights; (5) no spondylolysis or 
spondylolisthesis; (6) degenerative changes of the lumbar 
facet joints; and (7) degenerative vertebral spurring at 
multiple levels.  The radiologist's impression was listed as 
scoliosis and degenerative changes.

In March 2001, the VA examiner who conducted the October 2000 
examination reviewed the claimant's file, including all 
information to date, in order to provide an opinion 
concerning whether the appellant's current back condition had 
its onset or was aggravated during service.  The examiner 
stated, after review of all of the records including the 
report from Dr. Ingram, that it was her opinion that the 
appellant's degenerative lumbosacral spine disease is not 
likely secondary to his service, but that it may be secondary 
to his 1951 injury, which occurred prior to service.

Analysis

The Board has reviewed all of the evidence of record and 
acknowledges that the appellant currently does suffer from a 
back disorder, described by the March 2001 VA examiner as 
degenerative lumbosacral spine disease.  The Board finds that 
based on the evidence of record, this disorder was neither 
incurred during nor attributable to the appellant's service, 
but in actuality predated his service.  Further, the Board 
finds that a preponderance of the evidence is against the 
appellant's claim that his disorder was aggravated during 
service.  In fact, there is no contemporary medical evidence 
demonstrating that the appellant experienced any permanent 
increase in back pathology during his active duty for 
training. 

The claims file contains several indications that the 
appellant's back condition predated his service.  The 
appellant reported in his medical history report for his June 
1958 service entrance examination that he had a back injury 
in 1951 when he was struck with a grain auger.  He also told 
the examining physician that, prior to service, he had worn a 
back brace or support and that he had been hospitalized for 
back treatment.  During a January 1959 consultation, the 
appellant told a service physician that he had suffered from 
poliomyelitis prior to service.  During his February 1959 
separation examination, the appellant indicated that he was 
last treated for a back condition by two private physicians 
in 1956, prior to service.  At his May 1959 VA examination, 
the appellant told the examiner that his low back had always 
been more or less weak, even before service.  No chronic back 
disorder as the result of service was reported present in 
these records.

There is no indication in the service medical records that 
the appellant's back disorder increased in severity during 
service.  The Board notes that the appellant's clinical 
results at his June 1958 entrance examination, his February 
1959 separation examination and his February 1962 separation 
examination were all negative for spinal or back problems.  
The Board observes that the appellant consulted a service 
physician at one time in January 1959 for a back injury 
relative to a recent fall from a truck, but the examination 
findings for his back were negative and that the condition 
apparently did not require follow-up treatment.  As such, it 
appears any complaints in service were acute and transitory.  
The Board recognizes that a lumbar spine x-ray conducted at 
the time noted an apparently congenital condition of a sixth 
lumbar vertebrae, that the transverse process (right) of the 
lower lumbar vertebrae was quite large, but not articulating 
with the sacrum or ilium, and that the x-ray results 
presented no other remarkable finding.  At the appellant's 
May 1959 VA examination a current back disorder was not 
demonstrated.  In fact, the VA examiner was unable to 
diagnose a back disorder, citing "insufficient, definitive 
findings at this time to support a diagnosis of musculo-
skeletal pathology of [the] low back."  Subsequent to the 
reopening of this case, the appellant's VA examination, 
conducted 31 years later in October 2000, resulted in a 
diagnosis of degenerative joint disease of the lumbosacral 
spine, mild, with mild functional loss, but the examiner did 
not relate this condition to any incident occurring during 
the appellant's active duty for training.

The Board acknowledges the April 1959 statement of the 
appellant's mother, where she described her observations of 
her son's condition when he returned home from active duty 
for training in November 1958 and February 1959, but does not 
find it persuasive for relating a current back disorder to 
service.  In the letter, the appellant's mother stated that 
he "appears to be in considerable pain at all times that he 
is using the leg or in any way uses his back."  The 
appellant's mother, however, never indicated that her son did 
not have a back condition prior to service, or conversely, 
that she observed at the time that her son's preexisting back 
condition actually appeared worse than it did prior to 
service.  Further, lay testimony as to a medical condition, 
when presented to establish the condition itself, is not 
acceptable medical evidence because a lay person is not 
competent to offer a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).

The Board notes that one of the appellant's two private 
physicians prior to service, Dr. Masters, saw the appellant 
for a March 1959 examination, where he observed painful 
limitation of motion in the appellant's knee, but documented 
that his clinical examination was negative for other 
findings.  Dr. Masters stated that the excessive mobility of 
the appellant's back as indicated by the presence of a sixth 
lumbar vertebra makes the appellant "more than ordinarily" 
susceptible to the low back strain he has repeatedly 
experienced.  Although Dr. Masters diagnosed the appellant's 
higher than normal susceptibility to low back injury, he 
attributed this to an apparently congenital condition (the 
sixth lumbar vertebra), and not to any incident of the 
appellant's active duty for training.  Congenital or 
developmental defects, refractive error of the eye, 
personality disorders and mental deficiency as such are not 
diseases or injuries within the meaning of applicable 
legislation. 38 C.F.R. § 3.303(c).  Service connection for a 
congenital disability, however, may be awarded if the 
disability is aggravated during active service. VAOPGCPREC 
82-90 (O.G.C. Prec. 82-90).  The Board finds that Dr. 
Masters' diagnosis of a back disability related to a 
congenital condition, absent any opinion supporting 
aggravation of this disability caused by active service, is 
not probative regarding a service connection on behalf of the 
appellant.  See Maxson v. West, 12 Vet. App. 453, 460 (1999).

In her March 2001 opinion, the VA examiner stated that the 
appellant had degenerative disease of the lumbosacral that 
was not secondary to his service, but may be secondary to the 
1951 injury which occurred prior to service.  The appellant's 
current treating physician, Dr. Ingram, stated in his 
September 2000 opinion letter that the appellant's lumbar 
stenosis, degenerative spine disease, thoraco and lumbar, and 
radiculopathy of his left L5 region were as likely as not 
service connected because of his heavy work routine while in 
the service.  The Board finds that the opinion of the VA 
examiner carries greater probative value than the opinion of 
Dr. Ingram.  The VA examiner indicated in her report that she 
reviewed the entirety of the claims file, including the 
appellant's service medical records and Dr. Ingram's opinion 
and cited to evidence in the record.  There is no indication, 
however, that Dr. Ingram reviewed the appellant's claims 
file, especially his service medical records.  Indeed, the 
service medical records provide no basis to support Dr. 
Ingram's opinion.  Instead, it appears that Dr. Ingram based 
his opinion in large part upon the appellant's medical 
history as he related it to Dr. Ingram.  The Board is not 
required, in a claim for service connection, to accept a 
doctor's opinion that is based solely on the appellant's 
recitation of his own medical history.  See Godfrey v. Brown, 
8 Vet. App. 113 (1995); LeShore v. Brown, 8 Vet. App. 406, 
409 (1995).

In consideration of all of the evidence of record, the Board 
finds that the appellant had a back disorder that preexisted 
his entry into the military.  The Board also finds that this 
preexisting back disorder was not aggravated during service 
because there was no increase in the disability attributable 
to his active duty for training, as the only documentation of 
a problem was one incident that, upon clinical examination 
revealed negative findings and apparently did not require 
follow-up treatment.  Without a diagnosis based upon 
competent medical evidence establishing a link to service for 
aggravation of his preexisting back disorder, the Board finds 
that the preponderance of the evidence is against the 
appellant's claim for service connection.  The appellant's 
claim for service connection for a back disorder is denied.

ORDER

New and material evidence having been presented, the 
appellant's claim for entitlement to service connection for a 
back disorder is reopened.

Entitlement to service connection for a back disorder is 
denied.  



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals



 

